DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis
2.	It is noted that the general state of the prior art accords a “battery module” the definition of “at least one battery cell” (see Lee et al. (US 2018/0269440), abstract):

    PNG
    media_image1.png
    257
    446
    media_image1.png
    Greyscale

See also Lee (US 2018/0248160) in which a “module or pack may be composed of the single cell 10 or may be constructed by stacking multiple cells” (P44); and Thompson et al. (US 2018/0090726) in which “In some cases, a module can include a single cell” (P111).
The term as utilized in the claim set will be interpreted accordingly.  It is noted that in general, the prior art utilizes the terms battery pack, battery module, battery rack, battery, battery block, etc. in a variety of ways.  It is highly recommended that the claim explicitly set forth the intended meaning of battery module within the claim to avoid a vast array of interpretations.
It is further noted that the term “at” utilized throughout the claim set is not particularly limiting as it is defined to include the meaning of “near” such that it is a broad term.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1, and thus dependent claims 2-16, claim 2, and thus dependent claims 3-14, claim 3, and thus dependent claim 4, claim 4, claim 5, and thus dependent claims 6-8, claim 6, claim 7, claim 8, claim 9, claim 12, claim 13, and claim 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as amended recites in part:

    PNG
    media_image2.png
    380
    901
    media_image2.png
    Greyscale

There is insufficient antecedent basis for the limitation of “the first battery module” in lines 6-7 of the claim.  There is insufficient antecedent basis for the limitation of “the second battery module” in line 9 of the claim.  Claim 1 and its dependent claims are thus rendered indefinite.
For compact prosecution purposes, claim 1 will be examined as if “group” followed each of “the first battery module” and “the second battery module,” however, with or without this assumption, claim 2 is entirely unclear as the issue then compounds with the features as underlined:

    PNG
    media_image3.png
    168
    931
    media_image3.png
    Greyscale

Assuming the correction is made of adding “group” after each of “the first battery module” and “the second battery module” in claim 1, it is then not clear if the subsequent requirement that each of the first battery module group and the second battery module group includes a plurality of battery modules arranged in a front and rear direction is a separate feature from the claim 1 requirements of “the first battery module [group] including a plurality of battery modules” and “the second battery module [group] including a plurality of battery modules,” or if the claim fails to invoke proper antecedent basis to the already required plurality of battery modules in each of the first and second module [groups].  Changing “a plurality of battery modules” in line 3 of claim 2 would not correct the issue because there are two sets of “a plurality of battery modules” in claim 1 such that it wouldn’t be clear which was being referenced, and further, such an amendment would not be supported.  Furthermore, it is not clear if the “each battery module” in line 4 of claim 2 is in reference to the two sets of “a plurality of battery modules” of claim 1, the “a plurality of battery modules” in claim 2, and/or both if these are separate entities.  
	Claim 2 is further rendered indefinite for the following reasons:
The meaning of “a plurality of modules arranged in a front and rear direction” is not clear or definitive.  It would appear that any three-dimensional object(s) would be relative to one another).  Additionally, the meaning of “in a front and rear direction” is not clear as it is not clear how a singular direction as presented can simultaneously be one that can be described as “a front and rear direction.”  It would appear that “a front and rear direction” is actually two directions (i.e., a front direction and a rear direction).
Claim 2 recites “to electrically contact an electrode terminal at one of the plurality of battery cells” which appears to fail to invoke antecedent basis to the already recited electrode terminals (see claim 2, line 5-6:  “a plurality of cylindrical battery cells having electrode terminals respective at upper and lower portions thereof..”  Furthermore, the meaning of “at” as underlined is not clear as the electrode terminals are part of the plurality of cylindrical battery cells and it appears that “at” should be changed to “of.” 
Claim 2 recites, “a plurality of cylindrical battery cells having electrode terminals respectively at upper and lower portions thereof and arranged in a horizontal direction.”  It is not clear if “arranged in a horizontal direction” is modifying/describing the plurality of cylindrical battery cells or the electrode terminals.
Claim 2 recites, “a connection plate having a body part at an upper portion or a lower portion 
The issue is compounded at claim 4 which refers to “the upper portion of the plurality of cylindrical battery cells” and “the lower portion of the plurality of cylindrical battery cells”
Claim 2 recites each of “the protrusively extending portion” in lines 13-14 and  “the bent end” in line 14 of the claim. There is insufficient antecedent basis for either of these limitations in the claim.  It is noted that the Examiner is aware that there doesn’t have to be exact antecedent basis in certain scenarios; however, this scenario is not one that clearly sets forth that the features of  “a protrusively extending portion” and a “bent end of the connection part” based on the prior language presented.  Looking to the instant application, it does not appear that the instant connection plate 220 (221 or 222) has four separate and distinct constituents of a body part, a connection plate, a protrusively extending portion, and a bent end.  The connection plate 221, for example, has body part 225 and connection part 227 (P86, 89, Figs. 3-5).  The connection part 227 appears to be one in the same as the claimed “the protrusively extending portion” and “the bent end” which is not clear and renders the claim indefinite given the same part appears to have three names within the claim.	
The issue is compounded at claim 4 which refers back to these features.

Claim 3 is not definitive in that it recites:
“…wherein the connection part of the connection plate has an expanding structure to protrusively extend forward further to a foremost terminal portion of the module housing or to protrusively extend rearward further to a rearmost terminal portion thereof.”

The disclosure fails to teach that the module housing 210 (210A, 210B) has a terminal portion, a foremost terminal portion, or a rearmost terminal portion such that the feature can be interpreted in the context of the disclosure thereby rendering the meaning of the claim unclear.  
Claims 3-9 and 12-13 each recite components in the singular format (e.g., “claim 3:  “wherein the connection part of the connection plate”); however, claim 2 defines that each battery module includes the constituents of lines 5-15.  Claims 3-9 and 12-13 thus fail to invoke proper antecedent basis to what are a plurality of each constituent within each module.  
Claim 5 recites “a left and right direction” in the singular which is not clear (would these not be directions (plural)? (i.e., a left direction and a right direction).  
Claim 5 recites “an upper and lower direction” in the singular which is not clear (would these not be directions (plural)? (i.e., an upper direction and a lower direction).
The issue compounds as it is referenced again in claim 5 (lines 3-4), and within claim 6 (line 2, and again at lines 3-4)
Claim 5 recites “at an outer side” but does not define what this is reference to (i.e., an outer side of what?)
Claim 5 recites, “to the other portion of an upper surface or a lower surface of the module housing.”  There is insufficient antecedent basis for this limitation.  
Claim 5 recites that “a terminal portion of the hollow structure protrusively extends in the upper and lower direction further to the other portion of an upper surface or a lower surface of the module housing..”  The meaning of this is not clear (i.e., further to the other portion relative to what?).
Claim 9 recites “an upper and lower direction” and “a front and rear direction,” each in the singular which is not clear (would these not be directions (plural)? (i.e., an upper direction and a lower direction).  
Claim 9 recites “a bottom surface of the inner space” and “a ceiling surface of the inner space.”  It is not clear how a space (empty region) has a surface.  It appears these surfaces would be surfaces of the respective frames, not the spaces themselves.
Claim 12 recites, “the connection plate of the first battery module group” and “the connection plate of the second battery module group.”  There is insufficient antecedent basis for either of these limitations.  
Claim 12 recites “to the outside” and does not make clear what this is in reference to (i.e., to the outside of what?)
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting either essential structure and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  what element comprises/constitutes the “second insert portion.”  It is noted that the term “at” as utilized here (and elsewhere in the claim set) is not particularly limiting as it is defined to include the meaning of “near.”  
	Appropriate correction is required.  

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 3, and thus dependent claim 4, and claim 4, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 3 recites, “…wherein the connection part of the connection plate has an expanding structure to protrusively extend forward further to a foremost terminal portion of the module housing or to protrusively extend rearward further to a rearmost terminal portion thereof.  
	While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim.   The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	In the instant scenario, the claimed limitation within claim 3 is not described as the disclosure fails to support that  module housing 210 (210A, 210B) has a terminal portion, a foremost terminal portion, and/or a rearmost terminal portion.  The module housing 210 (210A, 210B) is best shown in Fig. 5 and described at P80-82 of the PGPUB.  The module housing does 
Claim 4 requires each of a first connection plate and a second connection plate to include the body part and the connection part, wherein the disclosure fails to disclose a construct in which a singular body part and singular connection part are each part of a first connection plate and a second connection plate as presented.  
	Appropriate correction is required.  
It is respectfully noted that any future claim amendments should be accompanied with comments that specifically point out support for said claim amendments (see MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007).  MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").  It is also respectfully noted that all claim terms must have antecedent basis within the specification [MPEP 608.01(o)].

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motokawa et al. (US 2016/0006006).  
First Interpretation
	Regarding claim 1, Motokawa teaches a battery pack (Figs. 1 & 3), comprising: 
a mounting structure (3, 34) including a first frame 3 having a plate shape with both ends being bent upward to define an inner space (by rotating the orientation presented of Figs. 1 & 3 by 90°, wherein “upward” is entirely relative and subject to interpretation given the claim does not define “upward” with respect to any component such that any orientation of the prior art can be utilized), and a second frame 34 having a plate shape with both ends being bent downward to define an inner space; 
a first battery block 2 (“first battery module group”) in the inner space of the first frame 3, the first battery block 2 (“first battery module [group]”) including a plurality of batteries 5 (“battery modules”); and 
a second battery module group 2' (“second battery module group”) (the other one shown in Fig. 1) in the inner space of the second frame 34, the second battery module 2' [group] including a plurality of batteries 5 (“battery modules”).

Second Interpretation
Regarding claim 1, Motokawa teaches a battery pack 41 (Fig. 4), comprising: 
a connecting member 42 (“mounting structure”) including a first frame (46, 17, 44) having a bottom plate 46 (“plate shape”) with both ends (17, 44) being bent upward to define an inner space, and a second frame (45, 16, 43) having a top plate 45 (“plate shape”) with both ends (16, 43) being bent downward to define an inner space; 

a second battery block 40B (“module group”) in the inner space of the second frame (45, 16, 43), the second battery block 40B (“module [group]”) including a plurality of batteries 5 (“battery modules”).

Third Interpretation
Regarding claim 1, Motokawa teaches a battery pack (Fig. 6), comprising: 
a connecting member 60 (“mounting structure”) including a first frame having a plate shape with both ends being bent upward to define an inner space, and a second frame having a plate shape with both ends being bent downward to define an inner space (illustrated in Fig. 6); 
wherein a plurality of battery blocks 40A-E* (*A-E being Examiner notation for clarity) can be connected and disposed in a plurality of directions of the X direction, the Y direction, and the Z direction (P52) (i.e., there are at least six battery blocks 40A-E stacked in front-back direction (X direction, see Fig. 1), left-right direction (Y direction, see Fig. 1 and 6), and an up-down direction (Z direction, see Figs. 1 & 6) [in other words, the teaching is such that Fig. 1 is present in each of the four hollow sections shown in Fig. 6) such that there exists:
a first battery module group of battery blocks (40A, 40B) in the inner space of the first frame, the first battery module [group] (40A, 40B) including a plurality of battery blocks 40A, 40B (“battery modules”); and 
a second battery module group (40C, 40D) in the inner space of the second frame, the second battery module [group] (40C, 40D) including a plurality of battery blocks 40C, 40D (“battery modules”). 
1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheucher et al. (US 2007/0184339).
Regarding claim 1, Scheucher teaches a battery pack 100N (Fig. 1N), comprising: 
a mounting structure including a first frame 152 (annotated below) having a plate shape with both ends being bent upward to define an inner space, and a second frame 152A (annotated below) having a plate shape with both ends being bent downward to define an inner space; 
a first battery module group in the inner space of the first frame, the first battery module [group] including a plurality of battery modules 102 (P149, 168, 180); and 
a second battery module group in the inner space of the second frame, the second battery module [group] including a plurality of battery modules 102 (P149, 168, 180).  
Figure 1N is reproduced below with annotations to illustrate how the claim is met:

    PNG
    media_image4.png
    549
    683
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Motokawa et al. (US 2016/0006006) as applied to at least claim 1, and further in view of Pieczonka et al. (US 2017/0229705).
Regarding claims 15 and 16, Motokawa teaches the battery pack according to claim 1, but fails to explicitly teach an electronic device or vehicle comprising it.  In the same field of endeavor, Pieczonka teaches analogous art of a battery pack 16 that is comprised by an electronic device/vehicle (18) that is powered by the battery pack 16 (P15-16; Fig. 1).   It is noted that the entire purpose of a battery pack is to provide power to a given apparatus.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack of claim 1 of Motokawa such that it is comprised by an electronic device/vehicle (18) such that it may provide the predictable result of powering the electronic device/vehicle as taught by Piecznonka (P15-16).

Dependent Claim Analysis
12.	Per MPEP § 2143.03:
“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
	As detailed above in the rejection under 35 U.S.C. 112(b)/second paragraph, there is a great deal of confusion as to the proper interpretation and meaning of the limitations set forth in dependent claim 2 such that it would not be proper to reject such a claim on the basis of prior art, wherein claims 3-14 depend on claim 2.  Furthermore, the claims dependent on claim 2 are also also replete with issues under 35 U.S.C. 112(b)/second paragraph.
	For compact prosecution purposes, the Examiner notes the following prior art pertinent to applicant’s disclosure:
    	Oliveria (GB 2560039) (copy provided by Applicant) teaches connection plates having features as shown for the instant connection plate (Fig. 1 of which is reproduced and annotated 

    PNG
    media_image5.png
    604
    882
    media_image5.png
    Greyscale


  Seo et al. (US 2018/0175466) teaches the following mounting structure of a battery pack:


    PNG
    media_image6.png
    504
    349
    media_image6.png
    Greyscale

  Hansen et al. (US 2019/0296290) teaches a battery pack with the following mounting structure:

    PNG
    media_image7.png
    728
    584
    media_image7.png
    Greyscale

  	Kim (US 2013/0071713) teaches a battery pack with the following mounting structure:

    PNG
    media_image8.png
    622
    431
    media_image8.png
    Greyscale

 	Insana et al. (US 2013/0164577) teaches a frame member of a battery pack with the following structure:

    PNG
    media_image9.png
    424
    635
    media_image9.png
    Greyscale

  	Seo et al. (US 2019/0334137); Tadaokoro et al. (US 2012/0040236); Chattot et al. (US 2011/0302773); Bailey (US 2015/0093982); Motohashi et al. (US 2019/0259995); Brenner et al. (US 2019/0013502); Lee et al. (US 2013/0323551); McCollum (US 2019/0115570); and Ovadia et al. (US 2018/0006280) all pertinent to that which is disclosed in the instant application.
  	All references cited and office actions issued by at least the JP Patent Office and EP Patent Office are pertinent to that which is disclosed in the instant application (see Global Dossier file).  
Conclusion	
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729